          Case 6:19-cv-00571-ADA Document 10 Filed 11/06/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


   ZEROCLICK, LLC

           Plaintiff,
                                                       Case No. 6:19-cv-00571-ADA
   v.
                                                       JURY TRIAL DEMANDED
   LG ELECTRONICS, INC. and
   LG ELECTRONICS MOBILECOMM
   U.S.A., INC.

          Defendants.


UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE

                          RESPOND AND WAIVER OF SERVICE

        COMES NOW Plaintiff Zeroclick LLC (“Plaintiff”) files this Unopposed Motion for

Extension of Time to Answer or Otherwise Respond and Waiver of Service and shows the Court

as follows:

        Plaintiff filed its Complaint against Defendants LG Electronics, Inc. and LG Electronics

Mobilecomm U.S.A., Inc. (collectively, “Defendants”) on October 04, 2019. LG Electronics

Mobilecomm U.S.A., Inc. was served on October 22, 2019. The parties have met and conferred

and respectfully request that the Court extend the deadline for Defendants to answer or otherwise

respond to the Complaint up to and including February 10, 2020. In exchange for this extension,

LG Electronics, Inc has agreed to waive formal service of the Complaint (under the Hague

Convention). The parties thus agree that Defendants in this matter will have until February 10,

2020 to answer or otherwise respond to the operative Complaint.


 Dated: November 6, 2019                 Respectfully submitted,

                                         /s/ Brian D. Ledahl

                                               1
Case 6:19-cv-00571-ADA Document 10 Filed 11/06/19 Page 2 of 2




                        RUSS AUGUST & KABAT
                        Marc A. Fenster (CA SBN 181067)
                        Brian D. Ledahl (CA SBN 286579)
                        12424 Wilshire Boulevard, 12th Floor
                        Los Angeles, CA 90025
                        Telephone: (310) 826-7474
                        Facsimile: (310) 826-6991
                        Email: mfenster@raklaw.com
                        Email: bledahl@raklaw.com

                        ATTORNEYS FOR PLAINTIFF
                        ZEROCLICK, LLC




                              2
